Citation Nr: 0709111	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-29 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cause of death, 
secondary to exposure to herbicides.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 until 
July 1968.  The appellant is the veteran's widow.  This 
appeal arises from a June 2003 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs.  


FINDINGS OF FACT

1.  The veteran died in December 2002, at the age of 57 
years.  

2.  The veteran's death certificate lists his immediate cause 
of death as colon cancer due to probable Agent Orange 
exposure. 
 
3.  At the time of the veteran's death, he was service 
connected for post-traumatic stress disorder (PTSD) evaluated 
as 10 percent disabling. 

4.  A service connected disability was neither the principal 
nor a contributory cause of the veteran's death.

5.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

6.  The veteran's fatal colon cancer was first diagnosed 30 
years after his separation from service.  It is not a disease 
that has been associated with herbicide exposure for VA 
compensation purposes, and there is no probative medical 
opinion linking it to any incident of service, to include 
herbicide exposure.  
 
7.  At the time of death, the appeal period for the veteran's 
December 2000 claim for entitlement to service connection for 
psoriasis, heart disease, sterility, and colon cancer had not 
expired.

8.  The appellant's claims of entitlement to accrued benefits 
were received within one year of the veteran's death. 

9.  A preponderance of the evidence demonstrates that 
psoriasis, heart disease, sterility, and colon cancer are not 
related to active service, presumptively or otherwise. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006). 

2.  Neither psoriasis, heart disease, sterility, nor colon 
cancer were incurred in or aggravated by active service on 
either a direct or presumptive basis and no accrued benefits 
are payable.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107, 5121 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.1000 (2006). 

3.  The criteria for Dependents' Educational Assistance have 
not been met.  38 U.S.C.A. §§ 1110, 3501 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.807, 21.3021 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran's service medical records show no complaint, 
diagnosis, or treatment for colon cancer.  A private medical 
record reflected that the veteran was diagnosed with colon 
cancer in 2000.  This is approximately 30 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
the cause of the veteran's death is not shown to have been 
incurred in or aggravated by service.  In addition, the 
evidence does not show that a service connected disability 
caused or contributed substantially or materially to cause 
death.  In this regard, the veteran was service connected for 
post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling.  Here, there is no competent evidence in 
the claim's file to show that the veteran's service connected 
PTSD caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 
3.312.  The appellant's primary argument is that the 
veteran's colon cancer is due to exposure to Agent Orange 
during service.

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence otherwise.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  Here, according to the 
veteran's military personnel records, he had a tour in 
Vietnam during the Vietnam era.  So, his exposure to Agent 
Orange is presumed. 
 
The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acne form diseases consistent with 
chloracne, diabetes mellitus (Type 2), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Id. 

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.
    
In this case, colon cancer is not among the conditions for 
which service connection may be presumed based on herbicide 
exposure.  38 C.F.R. § 3.309(e).  In fact, VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for colon cancer.  See 68 Fed. Reg. 
27630-27641 (May 20, 2003); see also 67 Fed. Reg. 42600 (June 
24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 
59232, 59233 (Nov. 2, 1999).  Therefore, service connection 
for the veteran's cancer may not be presumed based on an 
association with herbicide exposure.  In addition, since 
there is no evidence of complaints or diagnosis of, or 
treatment for, colon cancer during service or within the 
first post-service year, no other presumption applies. 
 
Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the appellant is not 
precluded from establishing service connection for this 
condition with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Initially, the Board notes that the death certificate shows 
that the immediate cause of the veteran's death was listed as 
colon cancer due to probable Agent Orange exposure.  
Therefore, this matter turns on the question of whether there 
is a medical relationship between the veteran's colon cancer, 
which caused his death, and his exposure to Agent Orange in 
Vietnam. 
 
The Board points out that the certifying doctor provided no 
scientific data, or rationale of any kind, to support his 
opinion.  The Board finds that his opinion is entirely 
conclusory and of little probative value.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (The failure of 
the physician to provide a basis for his opinion goes to the 
weight and credibility of the evidence.). 

Additionally, the death certificate states that the colon 
cancer was due to "probable Agent Orange exposure," which 
is speculative and inconclusive.  The Court has held that 
medical opinions which are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Moreover, VA regulations 
specifically provide that the determination as to whether a 
service connected disability is the principal or a 
contributory cause of death is to be made without recourse to 
speculation.  See 38 C.F.R. § 3.312(a).  Furthermore, the 
Board points out that the physician who signed the death 
certificate did not review the veteran's relevant medical 
treatment records, either from service or during the years 
since service.  So, his opinion does not have the proper 
factual foundation.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993). 

As noted above, VA has specifically determined that there is 
no positive association between Agent Orange and colon 
cancer.  In accordance with the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the National Academy of Sciences 
(NAS) reviews and summarizes scientific evidence concerning 
the association between herbicide exposure used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, considering the strength of the scientific evidence 
and the appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease. 

NAS issued its initial report, entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam," (VAO) 
on July 27, 1993 and assigned gastrointestinal tumors 
(stomach cancer, pancreatic cancer, colon cancer, and rectal 
cancer) to the category labeled limited/suggestive evidence 
of no association with herbicide exposure.  This category is 
defined as meaning that several adequate studies, covering 
the full range of levels of exposure that humans are known to 
encounter, are mutually consistent in not showing a positive 
association between herbicide exposure and the particular 
health outcome at any level of exposure.  NAS has continually 
reviewed new and credible studies concerning the above 
referenced conditions as late as 2003.  It has consistently 
concluded that there was no new evidence to change the 
previous determination that there is limited or suggestive 
evidence of no association between exposure to herbicides and 
gastrointestinal cancers. 

Based on studies reviewed by the NAS, and all other sound 
medical and scientific information and analysis available, 
the Secretary has found that the credible evidence against an 
association between herbicide exposure and gastrointestinal 
tract cancer outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  See 68 Fed. Reg. 27630, 27639-
27640 (May 20, 2003).
    
The Board again notes that the Secretary has determined that 
there is no positive association between exposure to 
herbicides and the development of colon carcinoma.  See 
Disease Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  In making this 
determination, the Secretary relied on reports received from 
the National Academy of Sciences, as well as all other sound 
medical and scientific information and analyses available. 
Id.; see also 38 U.S.C.A. § 1116(b)(2).  There is no other 
medical evidence of record to rebut the conclusion that there 
is no positive association between exposure to Agent Orange 
and the development of colon cancer. 

Because the determination made by the Secretary is based on 
an analysis by the NAS of the scientific literature 
pertaining to herbicide exposure and the development of 
disease, which is published in the Federal Register, that 
finding is highly probative.  The private physician who 
certified the death certificate did not provide any 
scientific studies in support of his statement that the 
veteran's death was due to colon cancer due to probable Agent 
Orange exposure.  The Board finds that the preponderance of 
the competent and probative evidence of record shows that a 
positive association does not exist between Agent Orange 
exposure and the development of colon cancer, thereby 
outweighing the opinion listed on the death certificate. 
 
Finally, while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's colon cancer was 
caused by his military service, such assertions are afforded 
no probative weight in the absence of evidence that the 
appellant has the expertise to render opinions about medical 
matters.  Where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the appellant possesses medical knowledge 
which would render her opinion as to etiology competent.

Therefore, although we sympathize with the appellant's loss 
of her husband, the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.  The benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  
 
II.  Accrued Benefits 

The Board notes that, in December 2000, the veteran filed a 
claim for service connection for psoriasis, heart disease, 
sterility, and colon cancer, claimed as due to exposure to 
Agent Orange in the Republic of Vietnam.  That claim was 
denied by the RO in a February 2002 rating decision.  The 
veteran did not initiate an appeal of that decision by filing 
a Notice of Disagreement.  Rather, the veteran died in 
December 2002, prior to the expiration of the one year period 
in which he could initiate an appeal.  Consequently, the 
veteran's claim was pending at the time of his death and 
there is potential eligibility for accrued benefits pursuant 
to 38 C.F.R. § 3.1000.  In December 2002, the appellant filed 
the claim on appeal and specifically indicated that accrued 
benefits were sought.  Please see Section I for the legal 
criteria discussion for entitlement to service connection on 
a direct and presumptive basis.

As stated in Section I of this decision, the Board finds 
service connection for colon cancer is not warranted.  The 
evidence of record fails to establish that the colon cancer 
was incurred in or related to service, and the Secretary has 
determined that there is no positive association between 
exposure to herbicides and the development of colon cancer.

The Board also notes that the veteran's claimed disorders, 
psoriasis, heart disease, and sterility, are not statutorily 
recognized as diseases attributable to Agent Orange exposure.  
See 38 C.F.R. § 3.309(e).  Thus, the nexus requirement may 
not be satisfied by the statutory presumption associated with 
Agent Orange, and therefore, independent medical evidence is 
needed.  See 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  Since 
causative factors of a disease amount to a medical question, 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  A 
review of the record indicates that there is no medical 
opinion which links any of the above diseases with the 
veteran's exposure to herbicides, Agent Orange.  

The service medical records, including the Separation 
Examination, are negative for a diagnosis of any skin 
disorder, heart disease, or sterility, and there is no 
evidence of a link between any of the disorders and military 
service.  Additionally, the veteran's medical records do not 
contain a diagnosis of psoriasis.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001) (A valid 
service connection claim requires competent evidence of a 
current disability.).  A February 1997 VA examination noted 
that the veteran had suffered from nonspecific dermatitis 
since the late 1970's and also noted that the veteran had 
been unable to father a child since 1969.  The veteran's 
heart disease was first noted in 1994 when he underwent 
coronary bypass surgery.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.).  Without any competent or objective 
evidence that the veteran's claimed disorders were manifested 
in service, and with no competent evidence of a nexus between 
such disorders and the veteran's military service, including 
herbicide exposure, service connection is not warranted on 
either a direct or presumptive basis.

In reaching this decision, the Board considered the benefit 
of the doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  
 
III.  Educational Benefits  

A surviving spouse of a veteran who died of a service 
connected disability, or who died while having a disability 
evaluated as total and permanent in nature resulting from a 
service connected disability, where the veteran was 
discharged from service under other than dishonorable 
conditions, is eligible for Dependents' Educational  
Assistance.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.

Here, the veteran's cause of death has not been adjudicated 
as service connected, and he did not die with any service 
connected disability evaluated as total and permanent.  
Therefore, the Board concludes that the appellant does not 
meet the criteria to establish entitlement to Dependents' 
Educational Assistance.  The Board has considered the 
doctrine of the benefit of the doubt, under 38 U.S.C.A. § 
5107 and 38 C.F.R. § 3.102, but it does not find that the 
evidence is of such approximate balance as to warrant its 
application. 

IV.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letter from RO to 
the Appellant (Feb. 2003).  As such, VA fulfilled its 
notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date are of no consequence.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to appellants are to be avoided).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to service connection for cause of death, 
secondary to exposure to herbicides, is denied.

Entitlement to accrued benefits is denied.

Entitlement to Dependents' Educational Assistance is denied.




______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


